DETAILED ACTION
1.	This is a first action on the merits of application 16671957.
2.	Claims 1-10 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102a as being anticipated by Takase US 9772014.
4.	As per claim 1, Takase discloses a steering device of an outboard motor 3 configured to be attached to a boat hull, the steering device comprising: a steering shaft 351 to which an outboard motor main body is connected; a swivel bracket 35 configured to be attached to a side of the boat hull and supporting the steering shaft; a steering actuator25 disposed above the swivel bracket and configured to generate power in accordance with input from outside; a power transmission mechanism 363 disposed above the swivel bracket, connecting the steering actuator to the steering shaft, and configured to transmit the power of the steering actuator to the steering shaft; and a cover member 31 attached to an upper portion of the swivel bracket to cover the steering actuator, the power transmission mechanism, a connection part 22 between the steering actuator and the power transmission mechanism, and a connection part 36 between the power transmission mechanism and the steering shaft. See figs 3-7, col. 5 II 35- col. 6

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al, and further in view of Swan 7311571.

5.	As per claim 2, Takase discloses the steering actuator 25 includes [a cylinder] disposed such that an axis line thereof extends in the right-left direction of the boat hull, and a moving body 22 configured to move in the right-left direction in [the cylinder] in accordance with the input from the outside, and wherein the power transmission mechanism 363 includes an arm 36 connecting the moving body to the steering shaft. See fig. 6. He does not disclose the cylinder extending in the left to right direction. Swan discloses a cylinder 150 in fig. 8 in that direction that moves the motor. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means to pan the motor in the horizontal axis.
6.	As per claim 3, Takase discloses the aforementioned limitations of claim 1, he does not disclose the cylinder is formed at a front portion of the cover member, and a steering mechanism cover portion accommodating the arm and a connection part between the arm and the steering shaft is formed at a back portion of the cover member. Swan discloses a cover member 220 fig. 4 which covers portion of the steering mechanism. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means to protect the parts from seawater corrosion. 

8.	As per claim 5, Takase discloses the aforementioned limitations of claim 1, also he discloses a steering bracket connecting an upper end portion of the steering shaft to the outboard motor main body. He does not disclose a position of the axial center of the cylinder in an upper-lower direction is substantially the same as a position of a connection part between the steering bracket and the outboard motor main body in the upper-lower direction. Takase has 341 where the cylinder would have been if there was one in the same location that the axial center of the cylinder in an upper-lower direction is substantially the same as a position of a connection part between the steering bracket and the outboard motor main body in the upper-lower direction. Swan discloses the cylinder in the proximate area, thus it 
would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the said position for simplistic maneuverability. 
9.	 As per claim 6, Takase discloses the aforementioned limitations of claim 1, he also disclose a tie bar 362/362a the tie bar connection portion extends forward from an upper side of the steering shaft. He does not disclose it passing through an upper side of the cover member. Swan has the cover member 220 in the similar proximity thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the said position for simplistic maneuverability.

11.	As per claim 10, Takase disclose wherein an engine and an engine cover configured to cover the engine are provided in an upper portion of the outboard motor main body, wherein a drive shaft configured to transmit power of the engine to a propeller and a drive shaft housing covering the drive shaft are provided in an intermediate portion of the outboard motor main body in an upper-lower direction, wherein a gear mechanism configured to transmit the power of the engine, which is transmitted via the drive shaft to a propeller shaft configured to drive the propeller and a gear case covering the gear mechanism are provided in the lower portion of the outboard motor main body. He does not disclose wherein a cover attachment surface to which the cover member is attached on an upper surface of the swivel bracket is substantially parallel to a lower surface of the engine cover in the outboard motor main body. Swan discloses this feature in fig. 4. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain said configuration to protect the components from seawater corrosion.
Allowable Subject Matter

12.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617